          Case 1:19-cr-00725-JPO Document 32 Filed 11/12/19 Page 1 of 6
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   November 12, 2019


BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

      Re:    United States v. Parnas, et al., 19 Cr. 725 (JPO)

Dear Judge Oetken:

        The Government writes, with the consent of defense counsel, to enclose a proposed
protective order for the Court’s review and endorsement.


                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney for the
                                                   Southern District of New York

                                               By: _____/s/_______________________
                                                   Rebekah Donaleski
                                                   Nicolas Roos
                                                   Douglas Zolkind
                                                   Assistant United States Attorneys
                                                   (212) 637-2423/2421/2418

cc: Defense Counsel (by ECF)
      Case 1:19-cr-00725-JPO Document 32 Filed 11/12/19 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -       x
UNITED STATES OF AMERICA            :      PROTECTIVE ORDER

           -v.-                     :      19 Cr. 725 (JPO)

LEV PARNAS,                         :
IGOR FRUMAN,
DAVID CORREIA, and                  :
ANDREY KUKUSHKIN,
                                    :
                  Defendants.
                                    :
- - - - - - - - - - - - - - -       x

     On the motion of the United States of America, by the United

States Attorney for the Southern District of New York, Geoffrey S.

Berman, by Assistant United States Attorneys Rebekah Donaleski,

Nicolas Roos, and Douglas S. Zolkind; and with the consent of LEV

PARNAS, IGOR FRUMAN, DAVID CORREIA, and ANDREY KUKUSHKIN, the

defendants, by and through their respective counsel of record:

     WHEREAS, LEV PARNAS, IGOR FRUMAN, DAVID CORREIA, and ANDREY

KUKUSHKIN, the defendants, have certain rights under the United

States Constitution, federal statutes, and the Federal Rules of

Criminal Procedure, to pretrial discovery;

     WHEREAS, the Government recognizes its obligation to provide

such discovery materials to the defendants, consistent with the

need to protect the confidentiality of ongoing investigations and

the confidentiality interests of others;
      Case 1:19-cr-00725-JPO Document 32 Filed 11/12/19 Page 3 of 6



     WHEREAS, the discovery that the Government intends to provide

to the defendants contain materials that, if disseminated to third

parties, could, among other things, impede ongoing investigations

and implicate the privacy and confidentiality interests of third

parties;

     WHEREAS, the Government has demonstrated good cause for the

relief set forth herein;

     WHEREAS, LEV PARNAS, IGOR FRUMAN, DAVID CORREIA, and ANDREY

KUKUSHKIN, the defendants, by and through their respective counsel

of record, consent to the entry of this Order;

     NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Federal

Rule of Criminal Procedure 16(d):

     1.    Discovery materials designated as “Protected Materials”

by the Government may be used by the defendants, their respective

counsel of record, and their respective counsel of record’s agents

(collectively, the “Defense”) only for purposes of defending the

charges, in connection with any sentencing, and pursuing any

appeals, in relation to this criminal action.

     2.    The Protected Materials and the information contained or

disclosed therein:

           a.   Shall not be disclosed in any form by the Defense

to any third party except as set forth in paragraphs 2(b), 3, and

4 below;
      Case 1:19-cr-00725-JPO Document 32 Filed 11/12/19 Page 4 of 6



            b.    May be disclosed to third parties only by the

defendants’ respective counsel of record and only to the following

persons (collectively, “Designated Persons”):

                  i.    investigative,           secretarial,            clerical,

paralegal and student personnel employed full-time or part-time by

the defendants’ respective counsel of record and who are actually

participating in the legal defense of this action;

                  ii.   independent         expert          witnesses,          jury

consultants, document hosting personnel, or investigators retained

by the defendants in connection with this action;

                  iii. such      other    persons     as     hereafter    may    be

authorized by the Court upon a motion by the defendants; and

                  iv.   Shall     be     destroyed     or    returned     to     the

Government following the conclusion of this case, including after

any appeals.

     3.     The Defense may show (but not otherwise provide) the

Protected    Materials      to    fact     witnesses        (“Fact   Witnesses”)

interviewed by the defendants’ respective counsel of record in the

course of investigating this action, only in the presence of the

defendants’ respective counsel of record.

     4.     The   Defense   shall      provide   a   copy    of   this   Order   to

Designated Persons to whom materials subject to the protections of

this Order are disclosed pursuant to paragraph 2(b), or Fact

Witnesses to whom materials subject to the protections of this
      Case 1:19-cr-00725-JPO Document 32 Filed 11/12/19 Page 5 of 6



Order are shown pursuant to paragraph (3).        Designated Persons and

Fact Witnesses shall be subject to the terms of this Order.

     5.     With respect to any discovery material designated as

Protected Materials that the Defense intends to file publicly or

to specifically describe in a public filing, the defendant making

the filing must either (i) file the discovery material under seal,

or (ii) provide reasonable notice to the Government to permit the

parties   to   confer   on   the   proper   treatment   of   the   discovery

material.      If the parties are unable to reach agreement as to

whether redactions to the public filings are warranted, or to the

extent of such redactions, the parties will seek Court resolution

before the document is publicly filed or specifically described in

a public filing.
         Case 1:19-cr-00725-JPO Document 32 Filed 11/12/19 Page 6 of 6



     6.     Any   disputes   regarding    the   designation   of   discovery

material as Protected Materials, or any other dispute concerning

this Order, which cannot be resolved among the parties, will be

brought to the Court for a ruling before any public disclosure not

permitted by this Order is made.

Dated:      New York, New York
            November __, 2019


                                    SO ORDERED:


                                    ________________________________
                                    THE HONORABLE J. PAUL OETKEN
                                    UNITED STATES DISTRICT JUDGE
